Citation Nr: 1231328	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2011 substantive appeal, he requested a Board hearing by live videoconference.  In a contemporaneous letter, however, the Veteran's representative indicated that the Veteran was willing to take the first available hearing, whether it be videoconference or in-person travel board.  Consequently, a videoconference hearing was scheduled in June 2012.  The Veteran was notified of the hearing by VA in a letter dated May 14, 2012.  The claims file indicates the Veteran did not attend the June 2012 Board hearing.

Shortly thereafter, in a letter dated in July 2012 and received by the Board in August 2012, the Veteran notified VA that he had been advised that his hearing would not take place for 2 to 3 years and, as a result, he had been working in Colorado when the May 2012 hearing notification letter was delivered to his Oklahoma address.  The Veteran stated that he was not aware of the hearing until returning to Oklahoma and reading his mail.  The July 2012 letter also requested a new Board hearing be scheduled in Muskogee, Oklahoma.  

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  In this case, while the motion to reschedule was not timely submitted, given that the Veteran had been informed it would take 2 to 3 years for a hearing and his failure to attend the hearing or timely request to reschedule was a result of his good faith reliance on the understanding that the hearing would not occur for an extended period of time, the Board will consider the July 2012 letter a timely filed motion to reschedule the Board hearing and good cause for his failure to report for his Board hearing.  

Accordingly, given the expressed intent of the Veteran to have a Board hearing, this case must be returned to the RO to arrange for such a hearing.  Moreover, given the past statements of the Veteran and his representative regarding their willingness to attend either a videoconference or travel board hearing, the Veteran should be contacted to determine whether the rescheduled hearing should be a videoconference or travel Board hearing.

Finally, the Veteran is advised that should he again be away from his Oklahoma address on file with VA for an extended period of time, he should provide updated contact information to VA.

Accordingly, the case is REMANDED for the following action:

After contacting the Veteran to determine his preference, the RO should make arrangements to schedule the Veteran for a videoconference or Travel Board hearing before the Board for the issues of entitlement to service connection for sleep apnea and a skin disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


